Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 05/26/2022, have been overcome by the applicant’s arguments and the Examiner’s amendment (see below). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Jingyuan Huang (Reg. No. 74962), Attorney of Record, on 09/06/2022.

The application has been amended as follows:

1.	(Currently Amended)  A method performed by one or more computing systems generating a set of system variables to represent a physical power distribution system having a stochastic behavior, comprising:
receiving, by the one or more computing systems, a set of measurements of one or more power grids in the physical power distribution system, the set of measurements following a non-standard probability distribution and being non-linearly correlated, wherein a non-linear relationship exists between the set of system variables that describes the stochastic behavior and a corresponding set of measurements;
determining, by the one or more computing systems based on the set of measurements, a numerical model of the physical power distribution system, wherein the numerical model comprises a feature space comprising non-correlated features corresponding to the stochastic behavior, wherein the non-correlated features have a dimensionality that is less than the dimensionality of the set of measurements, and wherein the feature space is based on a statistical transformation that converts a first set of correlated values having a first dimensionality into a second set of uncorrelated values having a second dimensionality that is lower than the first dimensionality;
generating a set of approximated system variables corresponding to the set of measurements from the one or more power grids based on the numerical model by sampling the numerical model based on a statistical inference approach; and
applying the set of approximated system variables to the physical power distribution system for controlling actions.  

2.	(Canceled).  

3.	(Previously Presented)  The method of claim 1, wherein the statistical transformation comprises a kernel principal component analysis. 

4.	(Previously Presented)  The method of claim 1, wherein the statistical transformation comprises a Karhunen-Loeve expansion. 

5.	(Canceled).  

6.	(Original)  The method of claim 1, wherein the non-correlated features in the feature space follow a non-standard probability distribution.

7.	(Original)  The method of claim 6, further comprising, prior to generating the set of system variables, mapping the feature space to a set of variables representing the numerical model, the set of variables following a standard probability distribution.

8.	(Previously Presented)  The method of claim 7, wherein values of the set of system variables that follows the standard probability distribution are based on a response surface approach. 

9.	(Original)  The method of claim 8, wherein the response surface approach comprises a polynomial chaos expansion. 

10.	(Original)  The method of claim 1, wherein the statistical inference approach is based on Metropolis-Hasting Markov Chain Monte Carlo (MCMC) approach. 

11.	(Original)  The method of claim 1, wherein the statistical inference approach comprises a Langevin MCMC approach.

12.-14.	(Canceled).  

15.	(Original)  The method of claim 1, further comprising:
determining a set of weighted measurements based on evaluating weights for the set of measurements, wherein the numerical model of the stochastic behavior is determined based on the set of weighted measurements. 

16.	(Original)  The method of claim 15, wherein the weights are evaluated iteratively for the set of measurements. 

17.	(Original)  The method of claim 1, wherein generating the set of approximated system variables comprises:
expanding the non-correlated features having the dimensionality of M to the set of approximated system variables having the dimensionality of N. 

18.	(Previously Presented)  The method of claim 7, wherein the standard probability distribution comprises at least a Gaussian distribution or a Beta distribution.

19.	(Original)  The method of claim 1, further comprising:
updating the numerical model based on the set of approximated system variables for a subsequent estimation. 

20.	(Canceled).  

21.	(Currently Amended)  The method of claim 1, wherein the physical power distribution system comprises a renewable energy system. 

22.	(Currently Amended)  A system for generating model of a physical power distribution system exhibiting a stochastic behavior, comprising:
a plurality of sensors configured to collect a set of measurements from one or more power grids in the physical power distribution system, the set of measurements following a non-standard probability distribution and being non-linearly correlated, and wherein a non-linear relationship exists between a set of system variables that describes the stochastic behavior and a corresponding set of measurements;
a processor coupled to the plurality of sensors; and
a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to:
determine, based on the set of measurements, a numerical model of the stochastic behavior, wherein the numerical model comprises a feature space comprising non-correlated features corresponding to the stochastic behavior, wherein the non-correlated features have a dimensionality of M and the set of measurements has a dimensionality of N, M being smaller than N; 
generate a set of approximated system variables according to the set of measurements based on the numerical model by sampling the numerical model based on a statistical inference approach to, and
apply the set of approximated system variables to the physical power distribution system for controlling actions,
wherein the processor is further configured to determine the feature space based on a statistical transformation that converts a first set of correlated values having a first dimensionality into a second set of uncorrelated values having a second dimensionality that is lower than the first dimensionality.

23.	(Canceled).  

24.	(Previously Presented)  The system of claim 22, wherein the statistical transformation comprises a kernel principal component analysis. 

25.	(Previously Presented)  The system of claim 22, wherein the statistical transformation comprises a Karhunen-Loeve expansion. 

26.	(Canceled).  

27.	(Previously Presented)  The system of claim 22, wherein the non-correlated features in the feature space follow a non-standard probability distribution.

28.	(Previously Presented)  The system of claim 22, wherein the processor is configured to map the feature space to a set of variables representing the numerical model prior to generating the set of approximated system variables, the set of variables following a standard probability distribution.

29.	(Previously Presented)  The system of claim 28, wherein the processor is configured to map the feature space to the set of variables based on a response surface approach.

30.	(Previously Presented)  The system of claim 29, wherein the response surface approach comprises a polynomial chaos expansion. 

31.	(Previously Presented)  The system of claim 22, wherein the statistical inference approach comprises a Metropolis-Hasting Markov Chain Monte Carlo (MCMC) approach. 

32.	(Previously Presented)  The system of claim 22, wherein the statistical inference approach comprises a Langevin MCMC approach.

33.	(Previously Presented)  The system of claim 22, wherein the statistical inference approach comprises combining a Langevin MCMC approach and an adaptive MCMC that calibrates a covariance of a distribution function based on a history of a Markov Chain.

34.-35.	(Canceled).  

36.	(Previously Presented)  The system of claim 22, wherein the processor is configured to:
determine a set of weighted measurements based on evaluating weights for the set of measurements, wherein the numerical model of the stochastic behavior is determined based on the set of weighted measurements. 

37.	(Previously Presented)  The system of claim 36, wherein the weights are evaluated iteratively for the set of measurements. 

38.	(Previously Presented)  The system of claim 22, wherein the processor is configured to generate the set of approximated system variables based on expanding the non-correlated features having the dimensionality of M to the set of approximated system variables having the dimensionality of N. 

39.	(Previously Presented)  The system of claim 28, wherein the standard probability distribution comprises at least a Gaussian distribution or a Beta distribution.

40.	(Previously Presented)  The system of claim 22, wherein the processor is configured to update the numerical model based on the set of approximated system variables for a subsequent estimation. 

41.	(Canceled).  

42.	(Currently Amended)  The system of claim 22, wherein the physical power distribution system comprises a renewable energy system. 

43.	(Currently Amended)  A non-transitory storage medium having code stored thereon, the code upon execution by a processor, causing the processor to implement a numerical estimation method that comprises:
determining, based on a set of measurements of one or more power grids in a physical power distribution system, a numerical model of the physical power distribution system that exhibits a stochastic behavior, wherein the numerical model comprises a feature space comprising non-correlated features corresponding to the stochastic behavior, wherein the non-correlated features have a dimensionality of M and the set of measurements has a dimensionality of N, M being smaller than N, and wherein the feature space is based on a statistical transformation that converts a first set of correlated values into a second set of uncorrelated values having a lower dimensionality; 
adjusting the feature space such that the non-correlated features follow a standard probability distribution;
expanding the feature space having the dimensionality of M to the dimensionality of N; [[and]] 
determining a set of approximated system variables corresponding to the set of measurements by sampling the expanded feature space based on a statistical inference approach; and
applying the set of approximated system variables to the physical power distribution system for controlling actions.

44.	(Previously Presented)  The non-transitory storage medium of claim 43, the numerical estimation method further comprises updating the numerical model based on the set of approximated system variables.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
1. Pegoraro et al (NPL: Bayesian Approach for distribution system state estimation with non-Gaussian uncertainty models, 2017) teaches a distribution system state estimation (DSSE) algorithm based on Bayes’s rule, conceived to perfectly match the uncertainty description of the available input information, is presented. The method is able to correctly handle the measurement uncertainty of conventional and synchronized measurements and to include possible correlation existing between the pseudomeasurements.
2. Xu etal (NPL: Propagating uncertainty in power system dynamic simulations using polynomial chaos, 2018) teaches a method to analyze the input-output statistical relationship of the physical process. The Polynomial Chaos-based methods are applied to analyze how the unknown parameters of the model inputs propagate to the outputs through the system equations. This method decreases the code uncertainties in the statistical power system dynamic simulations.
3. Ren et al (NPL: Probabilistic power flow analysis based on the stochastic response surface method, 2016) teaches a probabilistic power flow analysis technique based on the stochastic response surface method.
4. Septier et al (NPL: Langevin and Hamilton based sequential MCMC for efficient Bayesian filtering in high-dimensional spaces, 2016) teaches a method based on either Langevin diffusion or Hamiltonian dynamics in order to improve the efficiency of this class of Sequential Markov Chain Monte Carlo (SMCMC) methods when dealing with complex high-dimensional systems.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1, 22 and 43:
“wherein the feature space is based on a Statistical transformation that converts a first set of correlated values into a second set of uncorrelated values having a lower dimensionality.”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1, 3-4, 6-11, 15-19, 21-22, 24-25, 27-33, 36-40 and 42-44 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148